Order *1065affirmed, without costs of this appeal to any party. Time to serve a bill of particulars is extended twenty days after service of a copy of the order entered herein. All concur. (The order grants a motion of defendant O’Connell to compel plaintiff to serve a bill of particulars, or, in the alternative, be precluded from testifying as to facts not covered by the bill of particulars, in an action to recover for services performed.) Present — Crosby, P. J., Cunningham, Taylor, Harris and McCurn, JJ.